DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed April 15, 2022.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Specification
The objection to the abstract of the disclosure has been withdrawn due to the amendment filed

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,177,344 B2) in view of Kim et al. (US 2017/0117504 A1).
In regard to claim 1, Wang et al. teach a flexible substrate, comprising:  a first inorganic layer 1221; a first organic layer 1212 on the first inorganic layer 1221 and in contact with the first inorganic layer 1221; a second organic layer 1211 on a side, which is away from the first organic layer 1212, of the first inorganic layer 1221 and in contact with the first inorganic layer 1221; a second inorganic layer 1222 on a side, which is away from the first inorganic layer 1221, of the first organic layer 1212 and in contact with the first organic layer 1212, wherein a surface, which is in contact with the first organic layer 1212, of the first inorganic layer 1221 has a first groove; a surface, which is in contact with the first inorganic layer 1221, of the second organic layer 1211 has a second groove; a surface, which is in contact with the second inorganic layer 1222, of the first organic layer 1212 has a third groove; and in a direction perpendicular to the first inorganic layer 1221  (Figure 3, columns 4-8, lines 40-67, 1-67, 1-67, 1-67 and 1-22, respectively).
In regard to claim 13, Wang et al. teach a manufacturing method of a flexible substrate, comprising:  providing a base substrate 10; forming a first inorganic layer 1221 on the base substrate 10; forming a first groove on a surface, which is away from the base substrate 10, of the first inorganic layer 1221; forming a first organic layer 1212 in contact with the first inorganic layer 1221 on the first inorganic layer 1221; forming a second organic layer 1211 on a side, which is away from the first organic layer 1212, of the first inorganic layer 1221 and in contact with the first inorganic layer 1221; and forming a second groove on a surface, which is in contact with the first inorganic layer 1221, of the second organic layer 1211; forming a second inorganic layer 1222 in contact with the first organic layer 1212 on the first organic layer 1212; and forming a third groove on a surface, which is in contact with the second inorganic layer 1222, of the first organic layer 1212 (Figure 3, columns 4-8, lines 40-67, 1-67, 1-67, 1-67 and 1-22, respectively).
However, Wang et al. fail to teach any two of the first groove, the second groove and the third groove at least partially are not aligned with each other.
Kim et al. teach any two of the first groove, the second groove and the third groove at least partially are not aligned with each other (Figure 4, pages 1-4, paragraphs [0013]-[0039]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the flexible substrate structure as taught by Wang et al. with the flexible substrate having any two of the first groove, the second groove and the third groove at least partially are not aligned with each other as taught by Kim et al. to improve oxidation resistance (page 4, paragraph [0043]).
In regard to claim 5, Kim et al. teach a surface, which is away from the first organic layer 32, of the second inorganic layer 31 being a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 6, Kim et al. teach a planarization layer 32 (top) covering the second inorganic layer 31, wherein a surface, which is away from the second inorganic layer 31, of the planarization layer 32 (top) is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 7, Kim et al. teach at least one of an orthographic projection of the first groove on the first inorganic layer 31, an orthographic projection of the second groove on the first inorganic layer 31 and an orthographic projection of the third groove on the first inorganic layer 31 is in a strip shape or in a dot shape (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 8, Kim et al. teach (See page 3, paragraph [0030]) each of a material of the first organic layer 32 and a material of the second organic layer 32 comprising one or more of polyimide, polyester and polyfluoride (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 9, Kim et al. teach (See page 3, paragraph [0029]) each of a material of the first inorganic layer 31 and a material of the second inorganic layer 31 comprising one or more of silicon oxide, silicon nitride and silicon oxynitride (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 10, Kim et al. teach a function layer 31 (top) on the first organic layer 32 and comprising a working region and a non- working region (above the periphery of 20) outside the working region (above 20), wherein at least one of an orthographic projection of the first groove on the function layer 31 (top), an orthographic projection of the second groove on the function layer 31 (top) and an orthographic projection of the third groove on the function layer 31 (top) at least partially overlaps with the non- working region (above the periphery of 20) (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 11, Kim et al. tach a panel, comprising the flexible substrate 10 according to claim 1 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 12, Kim et al. teach an electronic device, comprising the panel according to claim 11 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 16, Kim et al. teach the surface of the second inorganic layer 31 which is away from the first organic layer 32 being a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 17, Kim et al. teach forming a planarization layer 32 (top) covering the second inorganic layer 31, wherein a surface, which is away from the second inorganic layer 31, of the planarization layer 32 (top) is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 18, it is within the level of ordinary skill for grooves to be formed by a photolithography process.
In regard to claim 19, it is within the level of ordinary skill for grooves to be formed by an imprint process.
In regard to claim 20, Kim et al. teach forming a function layer 31 (top) on the base substrate 10, wherein the function layer 31 (top) comprises a working region (above 20) and a non-working region (above the periphery of 20) outside the working region (above 20), and at least one of an orthographic projection of the first groove on the function layer 31 (top), an orthographic projection of the second groove on the function layer 31 (top) and an orthographic projection of the third groove on the function layer 31 (top) at least partially overlaps with the non-working region (above the periphery of 20) (Figure 3, pages 1-4, paragraphs [0013]-[0039]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Cai et al. (US 2017/0115818 A1)		Do et al. (US 7,176621 B2)
Kim et al. (US 10,079,362 B2)		Lee et al. (US 9,070,889 B2)
Li (CN 105977398 A)			Li et al. (US 10,181,578 B2)
Li et al. (US 10,243,174 B2)		Reiherzer (US 8,946,747 B2)
Wang (US 2016/0365539 A1)		Wang et al. (CN 106328826 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 16, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822